DISSENTING OPINION OF
JUDD, C.J.
Following are the facts of this case:
Joseph Lazarus, deceased, left a will which was duly admitted to probate by Judge Perry of the Circuit Court, First Circuit, in chambers, on the 6th of August, 1897. Some of the heirs at law appeared as contestants, but put in no evidence, and, on the order admitting the will being made, appealed therefrom to the Circuit Court of that Circuit. Their notice of appeal was filed on the 9th of August. The accrued costs were not paid nor the bond for future costs filed within ten days after the order of probate.
When the appeal was called at the next term of the Circuit Court — the special term of December, 1897 — a motion was made to dismiss the appeal on the ground that the costs were not paid nor the bond for costs filed within ten days after the order in chambers appealed from. The notice was made before Hon. E. G. Hitchcock, Circuit Judge of the Third and Fourth Circuits, presiding in this case in the Circuit Court of the First Circuit, on account of the disqualification of both the Circuit Judges of the First Circuit. Judge Hitchcock granted the motion and dismissed the appeal, and counsel for the contestants took exceptions therefrom to this court. The contestants’ appeal was to a jury under the Act of 1864 which allows an appeal from a probate court on a certain state of facts, to wit, that the value of the estate exceeds $500; that the appellant claims an interest in the property by virtue of a will or by the statutes *385of descent, and on taking Ms appeal- to the appellate court, if a matter of fact be in issue liis motion to have the issue of fact tried by a jury shall not be denied.
Costs were paid and a bond for $100 was filed by the appellant on the 30th of August, which was more than ten days after the date of the order appealed from, but before the opening of the next term of the Circuit Court.
It is contended by the appellants that there is no statute in existence which requires appeal from a Circuit Judge in chambers to a jury at term to be made by noting the appeal in five days and perfecting it by payment of costs accrued and filing a bond for future costs within ten days after the filing of the order appealed from.
The present statute regulating appeals from Circuit Judges at chambers is Chap. 109 of the Laws of 1892, amendatory of Section 69 of the Act to Reorganize the Judiciary. It reads: “Appeals shall be allowed from all decisions, judgments, orders or decrees of circuit judges in chambers, to the Supreme Court, except in cases in which the appellant is entitled to appeal to a jury, whenever the party appealing shall file notice of his appeal within five days, and shall pay the costs accrued and deposit a sufficient bond in the sum of fifty dollars, conditioned for the payment of the costs further to accrue in case he is defeated in the appellate court, or money to the same arnont, within ten days after the filing of the decision, judgment, order or decree appealed from; provided, however, that in any case in which the law allows an appeal from the decision^ judgment, order or decree of a judge in chambers to be tried before a jury, the judge whose decision, judgment, order or decree is appealed from shall not preside at the trial of such appeal before a jury, but such appeal shall be in order for hearing at the next regular term of the Circuit Court of the Circuit in which the cause was tried in chambers, and the Circuit Judge of some other Circuit, who shall be thereto authorized by the written request of the Chief Justice, or other Justice of the Supreme Court, shall pre*386side at the trial of such appeal; but further provided, that in case such appeal shall be taken from the decision, judgment, order or decree of one of the judges of the First Circuit in chambers, it shall be in order for hearing at the next regular term of such circuit, but the Judge whose decision, judgment, order or decree is appealed from shall not preside at the trial of such appeal.”
It will be seen that only in the first part of this statute which provides for appeals from decisions, judgments, orders or decrees ■of Circuit Judges in chambers to the Supreme Court is any •condition made as to time of noting an appeal, paying costs and filing a bond of fifty dollars for costs to accrue, if defeated. The rest of the section provides for appeals from decisions, judgments, orders or decrees of Circuit Judges in chambers to a jury of the Circuit Court in term. It also provides that a Circuit Judge other than the one whose decision, &c., is appealed from shall preside at the trial of such appeal. But it does not provide for the time and manner in which such appeal shall be made.
Appeals from a District Magistrate to the Circuit Court at term with a jury, require a bond of one hundred dollars and by analogy would require the same amount of security when the appeal to a jury at term is from a Circuit Judge at chambers. Whether a rule of court would supplement this omission we cannot consider, for there is no such rule existing. The general understanding seems to have been that payment of costs and filing a bond for $100 was required in all appeals to a jury.
Finding no authority for requiring that appeals from a Circuit Judge at chambers in probate to a jury of the Circuit Court at term shall be made by noting the appeal in five days and paying costs and filing a bond within ten days after the decision, &c., appealed from, the appellants’ exceptions should be sustained and the appeal allowed and the case remanded for trial in the Circuit Court, First Circuit.